  Case 15-21169         Doc 31     Filed 05/06/19 Entered 05/06/19 08:57:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21169
         KIMBERLY K PEEPLES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/18/2015.

         2) The plan was confirmed on 08/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/04/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21169        Doc 31      Filed 05/06/19 Entered 05/06/19 08:57:38                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $15,443.11
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $15,443.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $672.71
    Other                                                                  $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,707.71

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
APPLIED BANK                   Unsecured      1,025.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE               Unsecured      1,528.00            NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Secured               NA       3,850.93        3,850.93           0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured       3,790.00            NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured          829.00        600.00        4,450.93        144.97        0.00
CHICAGO PATROLMENS FEDERAL C Unsecured           600.00        500.33          500.33          16.30       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured           499.00        235.66          235.66           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            NA         796.40          796.40          25.94       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,000.00            NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured         410.00           NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured         100.00           NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured         100.00           NA              NA            0.00       0.00
Cobb County Georgia            Unsecured         250.00           NA              NA            0.00       0.00
Contract Callers               Unsecured      1,360.00            NA              NA            0.00       0.00
Credit Collections Svc         Unsecured         224.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,074.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured         826.00           NA              NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN Unsecured         149.00           NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         482.00           NA              NA            0.00       0.00
GM FINANCIAL                   Unsecured      8,689.00            NA              NA            0.00       0.00
HONOR FINANCE LLC              Unsecured      5,336.00            NA             0.32           0.00       0.00
HONOR FINANCE LLC              Secured             0.00      9,411.32        9,411.00      8,659.77     730.24
IL DEPT OF REVENUE             Priority       1,900.00         686.59          686.59        686.59        0.00
IL DEPT OF REVENUE             Unsecured            NA          68.30           68.30           0.00       0.00
LVNV FUNDING                   Unsecured      1,252.00            NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured         321.00           NA              NA            0.00       0.00
MAIN STREET ACQUISITION        Unsecured     19,061.00            NA              NA            0.00       0.00
NORTHWEST COLLECTORS           Unsecured         532.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA         Unsecured     11,498.00     14,479.38        14,479.38        471.59        0.00
Stellar Recovery Inc           Unsecured         679.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21169         Doc 31      Filed 05/06/19 Entered 05/06/19 08:57:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,411.00          $8,659.77           $730.24
       All Other Secured                                  $3,850.93              $0.00             $0.00
 TOTAL SECURED:                                          $13,261.93          $8,659.77           $730.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $686.59            $686.59              $0.00
 TOTAL PRIORITY:                                            $686.59            $686.59              $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,531.32            $658.80              $0.00


Disbursements:

         Expenses of Administration                             $4,707.71
         Disbursements to Creditors                            $10,735.40

TOTAL DISBURSEMENTS :                                                                      $15,443.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
